Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-26 and 28 are pending. Claims 1-26 and 28 are under examination.

	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael A. Sanzo on 02/10/2022.
The application has been amended as follows: 
IN THE ABSTRACT:
The abstract is amended as follows.
The following is added after the period in the abstract. 
- - Wherein the method for preparation of the (meth)acrylic acid ester, comprises at least step (a) as follows: (a) reacting a (meth)acrylic acid anhydride of Formula (I):

    PNG
    media_image1.png
    148
    366
    media_image1.png
    Greyscale

wherein R1 is a hydrogen atom or a methyl group; with a substrate in the presence of a first catalyst to form a product mixture comprising the (meth)acrylic acid ester; and wherein:

-	the first catalyst comprises a salt of magnesium or of a rare earth element.
IN THE SPECIFICATION:
The following section titles are added to the specification.

The section title - - Field of the Invention - - is added to page 1, on line 3, immediately above the phrase “The invention relates to a method for preparation of (meth)acrylic acid esters….”.

The section title - - Background of the Invention - - is added to page 1, on line 6, immediately above the phrase “(Meth)acrylic acid esters are commonly used as monomers for the preparation of various….”.

The section title - - Summary of the Invention - - is added to page 2, on the first line immediately above the phrase “In view of the above-described technical problems of the prior art….”.

The section title - - Detailed Description of the Invention - - is added to page 2, line 15, immediately above the phrase “The present invention is based on a surprising finding that activation of….”.

IN THE CLAIMS:

1)     Claim 9 is amended as follows:

The phrase “the first catalyst comprises a salt of magnesium or of a rare earth element.” is deleted and the following phrase is put in its place 
- - the first catalyst comprises a salt of magnesium or of a rare earth element; and further comprising steps (b) and (c) which are carried out after step (a): 
(b)	adding an auxiliary alcohol to the product mixture obtained in step (a), wherein a product mixture comprising the (meth)acrylic acid ester and a (meth)acrylic acid ester of the auxiliary alcohol is formed; and 
(c)	removing the (meth)acrylic acid ester of the auxiliary alcohol from the product mixture obtained in step (b). - - .

2)     Claim 20 is amended as follows:

The phrase “further comprising steps (b) and (c) which are carried out after step (a): 
(b)	adding an auxiliary alcohol to the product mixture obtained in step (a), wherein a product mixture comprising the (meth)acrylic acid ester and a (meth)acrylic acid ester of the auxiliary alcohol is formed; and 
(c)	removing the (meth)acrylic acid ester of the auxiliary alcohol from the product mixture obtained in step (b);” is deleted.

3)     Claim 27 is cancelled.

4)     Claim 28 is amended to depend from claim 26.

Allowable Subject Matter
Claims 1-26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: ‘373 (WO2018/031373 filed 08-2017).
373 teach the process to prepare Glycerol-1,3-Acetylate-2-Methacrylate by reacting methacrylic anhydride with 1,3 glycerol acetate in the presence of Amberlyst (par. 220). The substrate is 1,3 glycerol acetate and the compound of Formula (I) is methacrylic anhydride. The Amberlyst is a protic acid catalyst.
However, 373 does not teach the salt of magnesium catalyst.
Pansare et al. (Magnesium Bromide Catalyzed Acylation of Alcohols, Synthetic Comm., 30(14), pp. 2587-2592, published 2000) was brought in to teach acylation of alcohols can be done with a MgBr2. See Table 1 of Pansare et al. Pansare et al. teach the MgBr2 catalyst is a Lewis acid (p. 2588).
Ishihara et al. (Scandium Trifluoromethanesulfonate as an Extremely Active Acylation Catalyst, J. Am. Chem. Soc., 117, pp. 4413-4414, published 1995) was brought in to teach basic, nucleophilic and/or protic and Lewis acid catalysts are known to catalyze acylation reactions (p. 4413, left column). 
However, 373, Pansare et al. and/or Ishihara et al. do not teach adding an auxiliary alcohol to the product mixture in step (a) and wherein the product mixture .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628